Caldwell, J.
The defendant was indicted at the December term of the district court for 1866, under article 2417 of Paschal’s Digest. The alleged offense was a “ failure to return lists of the marks and brands, stating in said lists from whom purchased, of all cattle slaughtered,” &c., verified by affidavit as therein required. Trial and conviction at the June term, 1867.
It is insisted by the defendant that the act of November, 1866, on the same subject, creates a new and different offense, (Pamph. Laws, p. 224, sec. 3, 1866,) and repeals the act under which he was indicted, without substituting any penalty, which would entitle him to a discharge.
*515We think not. Both acts are on the same subject, and have the same object in view. The repealing statute only supplies more stringent rules of registration of marks and brands, and affixed a greater penalty for its violation.' There is no error, and the judgment is
Affirmed.